Exhibit 99.1 SinoCoking Announces Fiscal Fourth Quarter and Fiscal Year 2010 Financial Results Management to host conference call on October 4, 2010 at 9:00 am ET, which will include Fiscal Year 2011 Guidance PINGDINGSHAN, China, Oct. 4 SinoCoking Coal and Coke Chemical Industries, Inc. (Nasdaq: SCOK) (the "Company" or "SinoCoking"), a vertically-integrated coal and coke processor, announced financial results for the fourth quarter and fiscal year ended June 30, 2010. Three Months Ended June 30, 2010 Fourth Quarter Results (three months ended June 30) (USD) Q4 2010 Q4 2009 CHANGE Sales $10.9 million $15.5 million -29.7 % Gross Profit $1.7 million $7.6 million -77.6 % GAAP Net Income $ 64.5 million $6.3 million % Adjusted Net Income $ 0.6 million $6.3 million -89.8 % GAAP EPS (Diluted) % Adjusted EPS (Diluted) -94.0 % Weighted Avg. Shares Outstanding-diluted 22.2 million 13.1 million % (1) Excludes non-cash gain of 63.9 million for the changes in fair value of warrants. Fiscal Year 2010 Results (ended June 30) (USD) FY 2010 FY 2009 CHANGE Sales $59.0 million $51.4 million % Gross Profit $22.5 million $23.9 million -5.9 % GAAP Net Income $38.9 million $17.0 million % Adjusted Net Income $14.9 million $17.0 million -12.4 % GAAP EPS (Diluted) % Adjusted EPS (Diluted) -27.1
